Exhibit 10.9
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”), dated as of March 4, 2012, (the
“Effective Date”) is by and between AeroGrow International, Inc., a Nevada
corporation (the “Company”), and H. MacGregor Clarke (the “Executive”).
 
 In consideration of the promises and conditions contained herein, the parties
hereto agree as follows:
 
Section 1.  Employment.  The Company hereby agrees to employ Executive, and
Executive hereby accepts employment by the Company upon the terms and subject to
the conditions hereinafter set forth in this Agreement.  Executive’s employment
with Company pursuant to the terms of this Agreement commenced on March 4, 2012.
 
Section 2.  Duties During Contract Term.  Executive shall serve as the Chief
Financial Officer (“CFO”) of the Company.  Executive’s employment with the
Company shall be at the pleasure of the Chief Executive Officer and the Board of
Directors of the Company.  Executive hereby agrees to perform such
responsibilities and duties, and undertake such authorities, as are customarily
performed and undertaken by executives holding positions similar to that
assigned to Executive in similar businesses, as well as any other reasonable
responsibilities, duties and authorities commensurate with the CFO
position.  Executive will perform his duties under this paragraph faithfully and
to the reasonable best of his ability, will devote substantially all his working
time and efforts to the business of the Company, and shall comply with all
reasonable and lawful existing and future formal policies applicable to senior
management level employees of the Company and to the Company's business.
 
 Section 3.  Term.  Unless Executive's employment hereunder is terminated
earlier pursuant to Section 6 of this Agreement, the term of this Agreement
began on March 4, 2012 and shall expire on March 4, 2013 (the “Initial Contract
Term”), provided that upon the expiration of the Initial Contract Term, the
Executive's employment hereunder shall continue for additional consecutive
extension terms of one (1) year each until either party gives notice of
termination to the other at least thirty (30) days prior to end of the current
term.  The Initial Contract Term and any extension thereof are referred to as
the Contract Term.
 
Section 4.  Compensation and Benefits.  In consideration for the services of the
Executive hereunder, the Company will compensate Executive as follows:
 
(a) Base Salary.  Beginning on the Effective Date, Executive shall be entitled
to receive a base salary of $200,000 per annum, payable in accordance with the
Company’s normal payroll procedures and subject to applicable tax withholding.
 Effective on September 2, 2012, Executive’s base salary will be increased to
$226,923.  Effective as of April 1, 2013, and on each April 1 thereafter,
Executive’s base salary shall be adjusted upward by a minimum of 3%, or by such
higher percentage as may be determined by the Board of Directors and its
Compensation Committee.  Executive’s base salary shall be payable in periodic
installments in accordance with the terms of the Company's regular payroll
practices in effect from time to time during the term of this Agreement, but in
no event less frequently than once each month.  Executive’s base salary may be
increased from time to time in the discretion of the Board of Directors and its
Compensation Committee, but in no event will Executive’s base salary in effect
from time to time be reduced from the levels set forth in this Section 4(a).
 
(b) Bonus.  Executive shall participate in the Company’s annual cash incentive
compensation plan for senior managers as determined by the Board of Directors
and its Compensation Committee from time to time (the “Annual Incentive
Plan”).  Any cash bonus earned pursuant to the Annual Incentive Plan shall be
payable in a single lump sum payment not later than one hundred and twenty (120)
days after the end of the Company’s fiscal year.  In order to be eligible for
receipt of this bonus, Executive must be employed by Company on the last day of
the fiscal year for which the bonus is payable, subject to the payment
provisions provided for in Section 6 hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Benefits.  Executive shall be entitled to participate in and receive
benefits at active executive levels and costs under any and all employee benefit
plans and programs which are from time to time generally made available to the
employees of the Company, subject to approval and grant by the Governance
Committee of the Board with respect to programs calling for such approvals or
grants and consistent with plan terms.  Per the standard executive package,
Executive will be granted four (4) weeks paid time off each year of the Contract
Term.
 
(d) Equity Compensation.  Executive shall be eligible to participate in the 2005
Equity Compensation Plan, and any successor plan providing for compensation in
the form of restricted or unrestricted stock, stock options and other
equity-related compensation provided by the Company to its employees (“Equity
Compensation”).  Any Equity Compensation granted to Executive will be subject to
the standard terms and conditions of the 2005 Equity Compensation Plan or any
successor plan.  Options that are currently held by Executive, or any additional
Equity Compensation granted to Executive will expire one (1) year following
Executive’s date of separation of employment pursuant to Section 6(b) of this
Agreement, or one (1) year following Executive’s date of separation of
employment pursuant to Section 6(c), except that upon Executive’s retirement,
disability or death (as those terms are defined in the Stock Option Agreement or
other form of agreement relating to such Equity Compensation), such options will
expire three (3) years following such event.
 
In the event of a Change in Control, as that term is defined in the 2005 Equity
Compensation Plan, all unvested options or other Equity Compensation will
immediately vest in accordance with the agreements relating to such Equity
Compensation.  If Executive’s employment is terminated by the Company without
Cause before the anticipated date that these options are to vest, all unvested
options that are scheduled to vest within one year after Executive’s separation
of employment will immediately vest as of the date of employment separation.  In
the event Executive’s employment is terminated in any manner other than by the
Company without Cause before the anticipated date that these options are to
vest, no unvested options will vest.
 
(e) Automobile Allowance.  Executive shall be entitled to an automobile
allowance in the amount of seven hundred fifty dollars ($750.00) per
month.  Executive shall be solely responsible for the procurement of such
vehicle and for payment of all expenses regarding the operation, insurance and
maintenance of the said vehicle.
 
Section 5.  Expenses.  It is acknowledged that Executive, in connection with the
services to be performed by him pursuant to the terms of this Agreement, will be
required to make payments for travel, entertainment of business associates and
similar expenses.  The Company will pay or reimburse Executive for all
reasonable expenses incurred by Executive in the performance of his duties
hereunder within fifteen days from date Executive or his representative submits
a request for such reimbursement.  Executive will comply with such budget
limitations and approval and reporting requirements with respect to expenses as
the Company may establish from time to time.
 
Section 6.  Termination.
 
(a) For Cause.  The Company’s Board of Directors may terminate the Executive's
employment under this Agreement at any time for Cause.  “Cause” is defined as
(i) a material act of dishonesty by Executive in connection with his
responsibilities as an Executive, (ii) conviction of, or plea of nolo contendere
to, a felony, (iii) gross misconduct, or (iv) continued substantial violation of
his employment duties after Executive has received a written demand for
performance from the Company’s Board of Directors which specifically sets forth
the factual basis for the Company’s belief that Executive has not substantially
performed his duties.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Without Cause by Company.  The Company’s Board of Directors may terminate
the Executive's employment under this Agreement at any time without Cause.  If
the Company breaches any term of this Agreement and fails to cure such breach
within thirty (30) days of notice of such breach from the Executive, and if
Executive terminates his employment with the Company within thirty (30) days
after the period for the cure of the breach by the Company expires, the Company
shall be deemed to have terminated the Executive's employment hereunder without
Cause.  If the Company terminates the Executive’s employment in accordance with
this paragraph, the Executive shall be entitled to continuation in payment of
his Base Salary for twelve months following the date of termination;
additionally, Executive will be entitled to a pro-rated portion of the bonus
described in paragraph 4(b) above and to continued coverage under the health and
welfare employee benefit plans and programs described in paragraph 4(c) at
active executive levels and costs for twelve months following the date of
termination.  Payment of all salary continuation and pro-rated bonus payments
described in this paragraph are contingent on (i) Executive’s compliance with
restrictive covenants provided in Section 7 of this Agreement and (ii)
Executive’s execution of a release of all claims arising from his employment
with the Company, in such reasonable form as may then be used by the Company
respecting termination of employees.
 
In the event the Company determines that any severance or termination payments
provided for in this Agreement or otherwise payable to Executive constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) and; (A) but for this paragraph, would be
subject to the excise tax imposed by Section 4999 of the Code (or any
corresponding provisions of state income tax law); and; (B) reduction of such
payments to the amount necessary to avoid the application of such excise tax
would result in Executive retaining an amount that is greater than the amount he
would retain if such payments were made without such reduction but after the
application of such tax; then such payments shall be delivered as to such lesser
extent which would result in no portion of such payments being subject to excise
tax under Section 4999 of the Code.  Any determination required under this
paragraph shall be made by the Company’s accountants, whose determination shall
be conclusive and binding upon the Executive and the Company for all
purposes.  For purposes of making the calculations required by this paragraph,
the Company’s accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code.  The Company and Executive shall furnish to the accountants such
information and documents as the accountants may reasonably request in order to
make a determination under this paragraph.  The Company shall bear all costs the
accountants may reasonably incur in connection with any calculations
contemplated by this paragraph.  In the event this paragraph applies, then
unless otherwise agreed by the parties, lump sum payments shall be reduced
before periodic payments reduced to the extent necessary to avoid imposition of
such excise taxes.
 
Notwithstanding the foregoing, in the event that the timing of any of the
payments or benefits described in this Agreement would cause Executive to incur
adverse tax consequences due to application of Section 409A of the Code or the
regulations thereunder, the parties agree to negotiate in good faith the
revision of the timing of such payments and/or benefits to avoid such adverse
tax consequences, but in no event shall such payments and/or benefits be
reduced.
 
(c) Without Cause by Executive.  The Executive may terminate the Executive's
employment under this Agreement at any time upon giving at least sixty (60)
day’s advance written notice.  If the Executive terminates the Executive’s
employment in accordance with this paragraph, the Executive shall be entitled to
continuation in payment of his Base Salary and to continued coverage under the
Company’s employee benefit plans and programs described in Section 4(c) hereof
until the end of the month following said notice.
 
(d) Non-Renewal Deemed Termination.  The timely notice by the Company under
Section 3 of this Agreement not to extend the Contract Term for a subsequent one
year period shall be deemed a termination without Cause by the Company under
this Agreement.
 
(e) Termination Upon Death Or Disability.  This Employment Agreement shall
terminate immediately upon the death of Executive or, at the discretion of the
Board of Directors of the Company, upon Executive becoming disabled such that
Executive becomes qualified for Long Term Disability Benefits.
 
 
 

--------------------------------------------------------------------------------

 
 
(f) Accrued Compensation and Benefits.  In all cases of Executive’s termination
of employment, the Company shall, promptly following Executive’s separation of
employment, pay to Executive (or, in the case of Executive’s death, his
surviving spouse, if any, otherwise his estate) any earned but unpaid salary,
bonus, accrued vacation benefits, and other compensation together with
reimbursement for unpaid expenses approved by the Company.   In addition,
Executive shall be entitled to benefit continuation and conversion rights as
required by law or as permitted by the Company’s employee benefit plans and
programs described in paragraph 4(c).
 
Section 7.  Restrictive Covenants.
 
(a) Confidential Data.  The Executive will hold in a fiduciary capacity and will
not reveal, communicate or divulge during the period of his employment by the
Company or thereafter, any information, knowledge or data to any person, firm or
corporation other than the Company or persons, firms or corporations designated
by the Company, which relates to the names of the customers, finances, technical
data concerning products or services, or any other secret or confidential
information, knowledge, data, trade secrets, inventions, drawings, file data,
test data, documentation, diagrams, specifications, know how, processes,
formulas, models, flow charts, software in various stages of development, source
codes, object codes, research and development procedures, test results,
marketing techniques and materials, marketing and development plans, price
lists, pricing policies, business plans, information relating to customers
and/or suppliers’ identities, characteristics and agreements, financial
information and projection, employee files and all analyses, compilations,
studies, reports, records or other documents or materials which contain, or are
prepared on the basis of, any such non-public information of the Company, of any
firm owned by the Company, or any of its affiliates, which was learned through
or as a result of employment by the Company.
 
(b) Covenant Not to Compete.  In consideration for the benefits provided in this
Agreement and his employment with Company, during the term of this agreement,
and for twelve (12) months after the termination of this Agreement, whichever is
later, the Executive shall not, within the United States, either directly or
indirectly, own, have a proprietary interest of any kind in, be employed by, or
serve as a consultant to or in any other capacity for any firm which is in the
primary business of providing hydroponics or aeroponics products or businesses,
or which is otherwise engaged in a business that is directly competitive with
that conducted by the Company.  Notwithstanding the foregoing, the Executive may
invest in the securities of any corporation whose shares are listed on a
national securities exchange or registered under the Securities Exchange Act of
1934 (the “Exchange Act”).
 
(c) Ownership of Inventions.  Every invention and improvement conceived,
invented or developed by the Executive during the term of his employment
hereunder relating to the Company’s business, including but not limited to
products or services to be manufactured, sold, used or in the process of
development by the Company or by any parent or affiliate of the Company during
such period of employment, or which may be sold or used in competition with any
such product, whether or not they are eligible for patent, copyright, trademark,
trade secret or other legal protection (“Intellectual Property”) shall be
considered “works made for hire” and are the exclusive property of the Company,
its successors and assigns whether or not fixed in a tangible medium of
expression. Executive hereby assigns all Executive’s rights, title, and
interest, worldwide, in all Intellectual Property and in all related patent
applications, patents, copyrights and trademarks, trade secrets, and other
proprietary rights therein, to the Company. Executive shall assist and cooperate
with the Company, both during and after the period of Executive’s employment
with the Company, at the Company's sole expense, to allow the Company to obtain,
maintain and enforce patent, copyright, trademark, trade secret and other legal
protection for the Intellectual Property. Executive shall sign such documents,
and do such things as necessary, to obtain such protection and to vest the
Company with full and exclusive title in all Intellectual Property against
infringement by others. Executive hereby accepts and appoints an agent or
attorney of Company’s choice as Executive's representative to execute documents
on Executive’s behalf, for this purpose.  Executive shall not be entitled to any
additional compensation for any and all Intellectual Property made during the
period of Executive's employment with or consulting for the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Solicitation of Employees.  The Executive and any entity controlled by him
or with which he is associated (as the terms “control” and “associate” are
defined in the Exchange Act) shall not, during the Contract Term and for a
period of twenty-four (24) months after the termination of this Agreement,
directly or indirectly solicit, interfere with, offer to hire, or induce any
person who is or was an officer or employee of the Company or any affiliate (as
the term "affiliate" is defined in the Exchange Act) to discontinue his or her
relationship with the Company or an affiliate of the Company, in order to accept
employment by, or enter into a business relationship with, any other entity or
person.  The restrictions contained in this paragraph 7(d) shall not apply if
such solicitation or offer to hire results solely from the response of the
employee to: 1) a general advertisement for employment in a newspaper,
publication, website, or other public information source; 2) a job posting
identified by an independent employment agency or “headhunter”; or 3) any other
recruiting effort that is targeted to prospective employees generally. The
restrictions contained in this paragraph 7(d) shall not apply to officers or
employees of the Company or its affiliates whose periods of employment did not
overlap with the periods of employment of Executive.
 
(e) Return of Property.  Upon termination of employment, and at the request of
the Company, the Executive agrees to promptly deliver to the Company all Company
or affiliate memoranda, notes, records, reports, manuals, drawings, designs,
computer files in any media, and any other documents (including extracts and
copies thereof) relating to the Company or its affiliates, and all other
property of the Company.  Upon termination, the Executive shall cease to use all
such materials and information set forth under this Section 7(e).
 
(f) Representations. The Executive represents and warrants to the Company that
he has full power and authority to enter into this Agreement and perform his
duties hereunder, and that he has no outstanding agreement, whether oral or
written or any obligation that is or may be in conflict with any of the
provisions of this Agreement or that would preclude Executive from complying
with the provisions of this Agreement and that the performance of his duties
shall not result in a breach of, or constitute a default under, any agreement,
whether oral or written, including, without limitation, any restrictive covenant
or confidentiality agreement, to which he is a party or by which he may be
bound.  Executive further represents and warrants that he has not
misappropriated any confidential information and/or trade secrets of any third
party that he intends to use in the performance of his duties under this
Agreement.
 
(g) Reformation.  If any court shall determine that the duration or scope of any
restriction contained in this Section 7 is unenforceable, it is the intention of
the parties that the provisions set forth herein shall not be terminated but
shall be deemed restricted, amended, and/or reformed to the extent necessary to
render it valid and enforceable.
 
(h) Reasonable Restrictions.  Executive acknowledges and agrees that the
provisions of this Section 7 are reasonable and necessary protections of the
immediate and substantial interests of the Company, that any violation of these
restrictions may cause substantial injury to the Company for which the Company
has no adequate legal remedy, and that the Company would not have entered into
this Employment Agreement with Executive without the additional consideration
offered by Executive in binding himself to the provisions of this Section 7.  In
the event of a breach or threatened breach by Executive of any provision of this
Section 7, the Company shall be entitled to seek a temporary restraining order
and preliminary and/or permanent injunction restraining Executive from such
breach or threatened breach; provided, however, that nothing herein contained
shall be construed to preclude the Company from pursuing any other available
remedy for such breach or threatened breach in addition to, or in lieu of, such
injunctive relief.
 
 
 

--------------------------------------------------------------------------------

 
 
(i) Forum for Injunctive Relief.  Notwithstanding any arbitration agreements
between Executive and Company, Executive and Company irrevocably consent to
personal jurisdiction in the state courts of Colorado, as well as the United
States District Court for the District of Colorado, for any matter arising out
of or associated with any of the provisions contained in this Section 7 of this
Agreement, including its subparts, including but not limited to any action
seeking to enforce any of the provisions contained in this Section 7 of this
Agreement.  Executive further agrees that venue for any action arising out of or
associated with any of the provisions contained in this Section 7 of this
Agreement, including its subparts (including but not limited to common law
claims or claims under the Uniform Trade Secrets Act or claims under the
Computer Fraud and Abuse Act, the Lanham Act, the Stored Communications Act or
any similar statutes) shall lie exclusively in the state courts of Colorado
covering Boulder County and in the United States District Court for the District
of Colorado, regardless of where Executive resides or performs duties for
Company.
 
Section 8.  Arbitration.
 
The parties agree that any claim, controversy or dispute that may arise directly
or indirectly in connection with Executive’s employment or the termination of
Executive’s employment, and involving the Company, and/or any employee(s),
Director(s), officer(s), or agent(s) of it, whether arising in contract,
statute, tort, fraud, misrepresentation, discrimination, common law or any other
legal theory, including, but not limited to disputes relating to the making,
performance or interpretation of this Employment Agreement; and claims or other
disputes arising under any federal or state employment statutes including,
without limitation, Title VII of the Civil Rights Act of 1964, as amended; the
Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967; as
amended; 42 U.S.C. § 1981, § 1981a, § 1983, § 1985, or § 1988; the Family and
Medical Act of 1993; the Americans with Disabilities Act of 1990, as amended;
the Rehabilitation Act of 1973, as amended; the Fair Labor Standards Act of
1938, as amended; the Worker Adjustment and Retraining Notification Act; the
Executive Retirement Income Security Act of 1974, as amended (“ERISA”); the
Colorado Anti-Discrimination Act; or any other similar federal, state or local
law or regulation, whenever brought, shall be resolved by arbitration.  If,
however, any party would otherwise be legally required to exhaust administrative
remedies to obtain legal relief, that party can and must exhaust such
administrative remedies prior to pursuing arbitration.  The only claims between
the parties that are not subject to arbitration are claims for workers’
compensation or unemployment compensation benefits, claims for injunctive
relief, or other claims specifically exempted from arbitration by this or any
subsequent agreement between Executive and Company, including but not limited to
those claims referenced in Section 7 above.  By signing this Agreement,
Executive voluntarily, knowingly and intelligently waives any right Executive
may otherwise have to seek remedies with a court or other forums, including the
right to a jury trial.  Company also hereby voluntarily, knowingly, and
intelligently waives any right it might otherwise have to seek remedies against
Executive in court or other forums.  The Federal Arbitration Act, 9 U.S.C. §§
1-16 (“FAA”) shall govern the arbitrability of all claims, provided that they
are arbitrable under the FAA, as it may be amended from time to time.  In the
event the FAA does not apply, the Colorado Uniform Arbitration Act shall apply.
 
A single arbitrator engaged in the practice of law shall conduct the arbitration
under the National Rules For The Resolution Of Employment Disputes of the
American Arbitration Association (“AAA”) in effect at the time of the
arbitration, unless otherwise agreed to by the parties.  Other than as set forth
in this Employment Agreement, the arbitrator shall have no authority to add to,
detract from, change, amend, or modify existing law.  All arbitration
proceedings will be confidential.  The prevailing party in any arbitration shall
be entitled to receive reasonable attorney fees and costs (to include the fees
of the arbitrator).  The arbitrator’s decision and award shall be final and
binding as to all claims that were or could have been raised in the arbitration,
and judgment upon the award rendered by the arbitrator may be entered by any
court of competent jurisdiction.  If any party to this Employment Agreement
files a judicial or administrative action asserting claims subject to this
arbitration provision, and another party successfully stays such action and/or
compels arbitration of such claims, the party filing the initial court action
shall pay the other party’s costs and expenses incurred in seeking the stay
and/or compelling arbitration, including reasonable attorney fees not to exceed
Twenty-Five Thousand Dollars ($25,000.00).  Any arbitration under this Section 7
of this Agreement shall take place within 50 miles of Boulder, Colorado.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 9.  General.
 
(a) Notices.  All notices and other communications hereunder will be in writing
or by written telecommunication, and will be deemed to have been duly given if
delivered personally or if mailed by certified mail, return receipt requested,
or by facsimile, to the relevant address set forth below, or to such other
address as the recipient of such notice or communication will have specified to
the other party hereto in accordance with this Agreement:
 
If to Employer, to:
 
AeroGrow International, Inc.
Attention: Chief Executive Officer
6075 Longbow Drive, Suite 200
Boulder, CO 80301
Fax:  303-444-0406
 
If to Executive, to:
 
H. MacGregor Clarke
32710 El Diente Court
Evergreen, CO 80439
 
(b) Withholding.  All payments required to be made by Employer under this
Agreement to Executive will be subject to the withholding of such amounts, if
any, relating to federal, state and local taxes as may be required by law.
 
(c) Severability.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable, such provision will be fully severable and this
Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision never comprised a part hereof; and the remaining
provisions hereof will remain in full force and effect and will not be affected
by the illegal, invalid or unenforceable provision or by its severance
herefrom.  Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as part of this Agreement a
provision as similar in its terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
 
(d) Waivers.  No delay or omission by either party hereto in exercising any
right, power or privilege hereunder will impair such right, power or privilege,
nor will any single or partial exercise of any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege.
 
(e) Counterparts.  This Agreement may be executed in multiple counterparts, each
of which will be deemed an original, and all of which together will constitute
one and the same instrument.
 
 
 

--------------------------------------------------------------------------------

 
 
(f) Captions.  The captions in this Agreement are for convenience of reference
only and will not limit or otherwise affect any of the terms or provisions
hereof
 
(g) Reference to Agreement.  Use of the words “herein,” “hereof,” “hereto” and
the like in this Agreement refer to this Agreement only as a whole and not to
any particular subsection or provision of this Agreement, unless otherwise
noted.
 
(h) Binding Agreement.  This Agreement will be binding upon and inure to the
benefit of the parties and will be enforceable by the personal representatives
and heirs of Executive and the successors of the Company.  If Executive dies
while any amounts would still be payable to him hereunder, such amounts will be
paid to Executive’s estate.  This Agreement is not otherwise assignable by
Executive.
 
(i) Entire Agreement.  This Agreement contains the entire understanding of the
parties, supersedes all prior agreements and understandings relating to the
subject matter hereof and may not be amended except by a written instrument
hereafter signed by each of the parties hereto.  This Agreement specifically
supersedes the Employment Agreement dated as of May 23, 2008, between Executive
and the Company.
 
(j) Governing Law.  This Agreement and the performance hereof will be construed
and governed in accordance with the laws of the State of Colorado, without
regard to its choice of law principles.
 
 
EXECUTED as of the date first above written.
 
AEROGROW INTERNATIONAL, INC.
 
    /s/ Jack J. Walker  
By:
 
Jack J. Walker
Its:
 
Chairman
 
EXECUTIVE:
 
By:
  /s/ H. MacGregor Clarke      
H. MacGregor Clarke

 
 
 